DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “egg shape” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. All embodiments shown appear to be spherical, none appear egg shaped. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites that the device is egg shaped, however, there is no drawing of an egg shaped version of the device. But for a bare recitation in the spec that the device can be egg-shaped, there is no description of how the described spherical embodiment would be changed to become egg-shaped. A reading of the specification indicates that the device operates with 6 identical segments which connect in a particular manner because they are substantially identical to create a tessellated connection pattern and would seem to always, then, produce a sphere. There does not appear to be an adequate description for how one would alter the components of the device in order to create an egg shape. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-10, and 20-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kovens et al. (US Patent No. 6,050,438).
In Reference to Claims 1, 2, 4-6, 8-10, 26, and 27
 	Kovens teaches (Claim 1) (Original) A breakable shell defining an enclosure within which a toy is contained (item 10, fig. 1 and column 1 lines 42-43, column 2 lines 55-67, column 3 lines 48-49), the breakable shell comprising of a plurality of plastic shell pieces (items 12 and 14, fig’s 1-5) able to self- retain together to define the enclosure (column 4 lines 22-24) yet when dropped from a sufficient height on a solid surface the shell pieces all disconnect from each other thereby revealing the toy (column 4 lines 51-55; non-destructive separability; note this is merely functional language, if dropped from high enough the shell pieces would disconnect);
(Claim 2) wherein the peripheral shape of the shell is spherical (column 3 lines 16-30);
(Claim 4) wherein each shell piece is of a weight that is within a 10% range of each other (fig. 3 and column 4 lines 22-41; note the two pieces are “hemispheres” or halves split at the center, making them the same weight except for minor changes at the connection interface section which appears it would be significantly less than 10% of the overall material);

(Claim 6) wherein each shell piece is resiliently flexible and when the shell is in its assembled condition, each shell piece is in a more flexed state compared to when the shell is in the broken condition (column 5 lines 3-17; flexed interference fit);
(Claim 8) wherein each shell piece is arcuate and elongate (both items 12 and 14 are arcuate and elongate, fig. 3) and has two end peripheral regions (front and back edge regions of item 12 and left and right edge regions of item 14, fig. 3) and two side peripheral regions extending between the two end peripheral regions (left and right edge regions of item 12 and front and back edge regions of item 14);
	 (Claim 9) wherein each end peripheral region of a shell piece is in overlap with a side peripheral region of a respective adjacent shell piece (fig. 3 and fig’s 4 and 5);
(Claim 10) wherein each shell piece comprises of a shell piece body that presents a shell surface, the shell surface of each shell piece defining a part of the peripheral shape of the shell and being identical to the shell surfaces of all the other shell pieces so that when the shell pieces are connected together the shell surfaces are in a tessellated condition (outer surface of item 12 and outer surface of item 14, not including rim 22; note the halves are hemispheres of a sphere joined at an equatorial region and, thus, the outer surfaces of the upper and lower halves are identical); 
	(Claim 26) A method of selling a toy comprising providing a breakable shell as claimed in claim 1 within which a toy is housed (column 3 lines 48-49);


In Reference to Claim 20
 	Kovens teaches (Claim 20) A breakable shell defining an enclosure within which an item can be contained (item 10, fig. 1 and column 1 lines 42-43, column 2 lines 55-67, column 3 lines 48-49), the breakable shell comprising of a plurality of plastic shell pieces (items 12 and 14, fig’s 1-5) able to self- connect together to define the enclosure (column 4 lines 22-24) yet when dropped on a solid surface the shell pieces all disconnect from each other (column 4 lines 51-55; non-destructive separability; note this is merely functional language, if dropped from high enough the shell pieces would disconnect).

In Reference to Claim 21
	(Claim 21) A toy contained inside an enclosure of a breakable shell (column 1 lines 42-43, column 2 lines 55-67, column 3 lines 48-49) comprising of a plurality of plastic shell pieces (items 12 and 14, fig’s 1-5) self-connected together in a releasable manner to define the enclosure (column 4 lines 22-24), where in when dropped on flat solid surface from at least 1m high, the shell pieces all separate from each other thereby revealing the toy (column 4 lines 51-55; non-destructive separability; note this is merely functional language, if dropped from high enough the shell pieces would disconnect).

In Reference to Claim 22


In Reference to Claim 23
 	(Claim 23) A breakable shell (item 10, fig. 1) comprising of a plurality of self-retaining shell pieces (items 12 and 14, fig’s 1-5) to define an enclosure containing a surprise item (column 1 lines 42-43, column 2 lines 55-67, column 3 lines 48-49).

In Reference to Claim 24
 	(Claim 24) A shell (item 10, fig. 1) able to be repeatedly broken into like sized shell pieces (items 12 and 14, fig’s 1-5), without the shell pieces themselves breaking, and be reassembled to its original unbroken state (column 4 lines 51-55).

In Reference to Claim 25
 	(Claim 25) A breakable shell comprising of a plurality of resiliently flexible plastic shell pieces able to self-retain together in a flexed state (items 12 and 14, fig’s 1-5 and column 5 lines 3-17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 18-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kovens in view of Unger (US Patent No. 5,127,652).
In Reference to Claims 1, 2, 4-6, 8-10, 20-22, 26, and 27
	The examiner believes that all of the limitations of these claims are taught in Kovens, broadly interpreted, as discussed above. Specifically, the examiner believes the limitations of the shell pieces disconnecting “when dropped” of claims 1, 20, 21, and 22 are inherently met, since the device of Kovens is only connected by a friction / interference fit which is secure but can easily be disconnected when force is applied to gain access to the contents and, therefore, would inherently break apart if dropped from sufficiently high. 
	However, in the alternate view that this recitation is not inherent an alternate rejection is set forth below. 
	Unger also teaches (Claims 1) when dropped from a sufficient height on a solid surface the shell pieces all disconnect from each other (fig. 2; column 5 line 25 – column 6 line 24);
(Claim 20) when dropped on a solid surface the shell pieces all disconnect from each other (fig. 2; column 5 line 25 – column 6 line 24);

(Claim 22) when dropped on a solid surface the shell pieces all disconnect from each other (fig. 2; column 5 line 25 – column 6 line 24).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the break apart toy of Kovens with the feature of a particular impact / drop break open force against a surface as taught by the break apart toy of Unger for the purpose of preventing the toy from breaking apart while being handled or dropped from a short distance while allowing the toy to be intentionally broken apart when thrown or dropped from a high distance as taught by Unger (column 5 lines 55-63), optimizing the break open force, making the device operate more reliably and with optimally desirable characteristics, making the device more interesting and attractive to the users. 
	Further, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of repeatable / non-destructive separability is taught in Kovens (column 4 lines 51-55), and, since the general condition of optimizing the break open force is taught in Unger (column 5 line 25 – column 6 line 24), merely selecting the particular force desired to open the device upon impact would be an obvious matter of routine optimization and is not a patentable advance. 

Claims 4 and 5 

However, in the alternate view that the particular weight percentages are not met, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the shell piece weights within 10%, 2%, or any other degree merely as a matter of engineering design choice, since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and, that changes in size or proportions of a device are not patently distinct elements where the claimed dimensions would not perform differently than the prior art device; see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since the general conditions of repeatable / non-destructive separability of two generally equally sized pieces is taught in Kovens (fig. 3, and column 4 lines 51-55), and, since there does not appear there would be any performance distinction to slightly different sizes/weights, merely selecting exact sizes or size ratios between the pieces would be an obvious matter of engineering design choice and is not a patentable distinction. 

In Reference to Claims 18 and 19
Kovens teaches all of claim 1 as discussed above. 
Kovens fails to teach the specific drop heights of claims 18 and 19. 
Unger teaches (Claim 18) when dropped on a solid flat surface from at least 1 metre high above the surface the shell will break apart (fig. 2; column 5 line 25 – column 6 line 24);
(Claim 19) that when dropped on a solid flat surface from less than 20cm the shell will not break apart (column 5 lines 55-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the break apart toy of Kovens with the feature of a particular impact / drop break open force against a surface as taught by the break apart toy of Unger for the purpose of preventing the toy from breaking apart while being handled or dropped from a short distance while allowing the toy to be intentionally broken apart when thrown or dropped from a high distance as taught by Unger (column 5 lines 55-63), optimizing the break open force, making the device operate more reliably and with optimally desirable characteristics, making the device more interesting and attractive to the users. 
Further, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of repeatable / non-destructive separability is taught in Kovens (column 4 lines 51-55), and, since the general condition of optimizing the break open force is taught in Unger (column 5 line 25 – column 6 line 24), merely selecting the particular force desired to open the device upon impact would be an obvious matter of routine optimization and is not a patentable advance. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kovens (Alternately in view of Unger) further in view of Guiliano (US Patent No. 2,996,833).
In Reference to Claim 3
 	Kovens teaches all of claim 1 as discussed above. 
The embodiment of Kovens used fails to teach the shape of claim 3. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the break open toy of Kovens with the feature of making the shell egg-shaped as taught by the break open toy of Giuliano for the purpose of making the device in the shape of a known character as taught by Giuliano (column 1 lines 6-15), making the device more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since there does not appear to be any mechanical function to making the device egg-shaped, claiming this particular aesthetic element would merely be an obvious matter of engineering design choice, and is not a patentable advance. 

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kovens (Alternately in view of Unger) further in view of Orion et al. (US PGPub. No. 2016/0001918 A1).
In Reference to Claim 7, 11, 12
 	Kovens teaches all of claims 1 and 6 as discussed above. 
	Kovens further teaches (Claim 7) wherein the shell piece[ is] outwardly flexed (column 5 lines 3-17; outer piece 12 is outwardly flexed).

(Claim 12) wherein said lips of [a] shell piece underlap an adjacent shell piece (item 22, fig. 4).
	Kovens fails to each the feature of each shell pieces outwardly flexed and each having underlap lips of claims 7, 11, and 12.
	Orion teaches a sphere container where each piece has an underlap and an outward flex (fig’s 1-4, paragraphs 0030, 0042, 0044, and 0052-0054).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an outward flex and underlap lip on each element of the container device of Kovens as taught by the container device of Orion for the purpose of allowing the device to be manufactured of all identical components as taught by Orion (paragraph 0007), making the device(s) easier and simpler to manufacture, and more attractive to the manufacturers. 
	Further, the examiner notes that it has been held that reversal of parts, duplication of parts, and rearrangement of parts are obvious matters of design choice where the operation of the device is not modified. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Merely reversing the underlap/overlap lips of the components or providing an underlap and an overlap on each component would not change the operation of the device or the function of connecting the pieces together, therefore, claiming an underlap/flex on each element would merely be an obvious matter of engineering design choice and is not a patentable advance. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kovens (Alternately in view of Unger) further in view of Estefano (US Patent No. US D482,418).
In Reference to Claims 13-17
Kovens teaches all of claim 1 as discussed above. 
Kovens further teaches (Claim 17) wherein a squeezing of the shell at a pair of [points] results in a breaking of the shell at a lower pressure than when the shell is squeezed elsewhere (at any two points along connection overlap 18/22, fig’s 1-5; also see column 5 lines 3-33).
Kovens fails to teach the features of the shell pieces and tripoints of claims 13-17.
Estafano teaches (Claim 13) comprising of 6 shell pieces (fig’s 1-4);
(Claim 14) consisting of 6 shell pieces (fig’s 1-4).
 (Claim 15) wherein there are 8 tri- points defined by the periphery of shell surfaces of the shell pieces (fig’s 1-4);
(Claim 16) wherein the shell is spherical (taught in Kovens above) and wherein each tripoint is of a tripoint pair that are diametrically opposed each other (fig’s 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembled ball of Kovens with the feature of making the ball of 6 pieces with tripoints as taught by the assembled ball of Estefano for the purpose of providing a more interesting aesthetic design to the ball, making the ball more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). And, that changes in shape are obvious absent In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Merely making the device of more or a specific number of shell parts does not appear it would produce any new or unexpected results, and there is no evidence that the particular configuration of 6 shell components would work better or differently than two shell components, therefore, merely claiming a particular number of shell components and the arrangement of the components would be an obvious matter of engineering design choice and is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711